Citation Nr: 0704325	
Decision Date: 02/12/07    Archive Date: 02/22/07

DOCKET NO.  04-20 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than August 28, 2002 
for the grant of service connection for right hip strain as 
secondary to service-connected disability of shell fragment 
wound to the right thigh.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1967 to 
May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a March 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.


FINDINGS OF FACT

1.  The veteran's original claim for service connection for 
right hip wound, claimed as possible overuse damage, was 
received on August 12, 1991.  A rating decision dated in 
November 1991 granted service connection for residuals of 
shell fragment wound to the right thigh; this constituted the 
denial of service connection for a right hip disability.  The 
veteran was notified of this decision on December 5, 1991.  
The veteran did not appeal this decision.  

2.  On August 28, 2002, the RO received a VA Form 21-4138, 
Statement in Support of Claim, from the veteran stating that 
he received shrapnel wound in the right hip.  By rating 
decision dated in March 2003, service connection for right 
hip strain as secondary to shell fragment wound of the right 
thigh was granted.  

3.  After December 5, 1991 but prior to August 28, 2002, 
there is no communication from the veteran or his 
representative that constitutes a request to reopen the 
veteran's claim for service connection for a right hip 
disability. 


CONCLUSION OF LAW

The criteria for an effective date earlier than August 28, 
2002 for the award of service connection for right hip strain 
have not been met. 38 U.S.C.A. § 5110 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.155, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  


Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 38 
C.F.R. § 3.159(b), the notification should also include the 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

The Board notes that the veteran has not been provided with 
appropriate notice pursuant to VCAA as to what evidence was 
required for him to substantiate his claim for an earlier 
effective date for service connection for his right hip 
strain.  Such a procedural defect is cured, however, in the 
circumstances of this case.  The veteran is represented by 
Vietnam Veterans of America, and the veteran's representative 
has clearly demonstrated actual knowledge of the evidence 
needed to substantiate the claim.  This is shown in the 
Informal Hearing Presentation dated in December 2006.  With 
the demonstration of actual knowledge of the evidence needed 
to substantiate the claim and as the veteran has had the 
opportunity to participate effectively in the processing of 
his claim, that is, the opportunity to submit evidence or 
argument on the earlier effective date claim, the purpose of 
the VCAA notice was not frustrated and the veteran was not 
prejudiced by the defect in the VCAA notice.  A remand for 
additional notice today would serve no useful 
purpose.

In addition, the nature of this case depends upon 
consideration of evidence already contained in the claims 
file.  There is no dispute as to the date of receipt of the 
relevant documents in the file.  Accordingly, there is no 
reasonable possibility that any additional notice would aid 
the veteran in substantiating his claim.

II.	Earlier Effective Date

The veteran is claiming entitlement to an effective date 
prior to August 28, 2002 for an award of service connection 
for right hip strain secondary to service connected shell 
fragment would to the right leg.  The veteran, through his 
representative, argues that he should be granted service 
connection for right hip strain as of 1991, which was when he 
first filed his claims for compensation.
  
Under governing law, the effective date of an award of 
disability compensation, in conjunction with a grant of 
entitlement to service connection, shall be the day following 
separation from active service or the date entitlement arose, 
if the claim is received within one year of separation from 
service; otherwise, the effective date shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2).  The effective date of an award of service 
connection based on new and material evidence will be set as 
the date of receipt of the new claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q)(1).  

On his original VA Form 21-526, Veteran's Application for 
Compensation or Pension, filed on August 12, 1991, the 
veteran noted that the nature of injury for which that claim 
was made was back problems and hip wound (possible overuse 
damage).  In a November 1991 rating decision, service 
connection was granted for residuals of shell fragment wound 
to the right thigh.  However, service connection for 
degenerative disk disease with spondylolisthesis and 
residuals of a fragment wound to the stomach were denied.  
The veteran did not appeal this decision.  

The Board notes that in the November 1991 rating decision, 
the RO did not address a right hip disability.  In Deshotel 
v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006), the U.S. Court 
of Appeals for the Federal Circuit held that where a veteran 
files more than one claim with the RO at the same time, and 
the RO's decision acts (favorably or unfavorably) on one of 
the claims but fails to specifically address the other claim, 
the second claim is deemed denied, and the appeal period 
begins to run.  Thus, it is deemed that the claim for service 
connection for a right hip disability, claimed by the veteran 
as right hip wound - possible overuse damage, was denied in 
the November 1991 rating decision.  Id.

The November 1991 rating decision was final.  The veteran was 
notified of the RO's determination and of his appellate 
rights by a letter dated December 5, 1991.  No appeal was 
filed within one year of notification of the November 1991 
denial; therefore, the decision became final.  See 38 
U.S.C.A. § 7105 (1991); 38 C.F.R. §§ 3.104, 19.129, 19.192 
(1991).  

On August 28, 2002, the RO received a VA Form 21-4138, 
Statement in Support of Claim, which notes that he was blown 
in the air twice and received shrapnel wound in the right 
hip.  August 28, 2002 is the date of receipt of the claim 
upon which service connection for right hip strain was 
ultimately granted.  The question remains whether an informal 
claim for service connection for right hip strain was 
received after the December 5, 1991 notification but before 
August 28, 2002.  The Board finds that it was not.

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151.  A claim is a formal or informal 
communication, in writing, requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit. 38 C.F.R. § 3.1(p).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  

Prior to August 28, 2002 but after the December 5, 1991 
notification, the veteran filed a claim seeking service 
connection for PTSD, a claim seeking compensation for his 
sons' disabilities, and a claim seeking an increased 
evaluation for his service-connected PTSD.  No claim for 
service connection for right hip strain was received.  

VA is not required to anticipate any potential claim for a 
particular benefit where no intention to raise it was 
expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998).  
The record does not include any communication from the 
veteran or a representative received after the December 5, 
1991 notification and prior to August 28, 2002 that may 
reasonably be construed as an indication he was seeking to 
reopen his claim of service connection for right hip strain.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an effective date earlier than August 28, 2002 for the award 
of service connection for right hip strain.  




ORDER

Entitlement to an effective date earlier than August 28, 2002 
for the grant of service connection for right hip strain as 
secondary to service-connected disability of shell fragment 
wound to the right thigh is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


